Citation Nr: 1621155	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  He was awarded the U.S. Navy Commendation Medal for heroic actions during his service in the Republic of Vietnam.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD, and assigned an initial 30 percent rating, effective September 2, 2010.  A May 2012 rating decision then awarded a 70 percent rating, effective February 6, 2012.  Jurisdiction of this case now resides with the St. Petersburg, Florida RO. 

In an April 2015 decision, the Board (in pertinent part) granted an increased 50 percent initial rating for the Veteran's service-connected PTSD for the period prior to February 6, 2012.  In a January 2016 rating decision, the RO implemented that decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion of Partial Remand (Joint Motion) of the parties, vacated that part of the Board's April 2015 decision that denied a rating in excess of 50 percent for PTSD prior to February 6, 2012, and remanded the case to the Board for action consistent with the Joint Motion.  In an October r2015 letter, the Board notified the Veteran that he had 90 days to submit additional evidence in support of the claim.  Additional evidence and argument was submitted thereafter.

The Board notes that, in its April 2015 decision, the matters of entitlement to a rating in excess of 70 percent for PTSD on and after February 6, 2012, and entitlement to total disability based on individual unemployability (TDIU) were remanded for further development.  Despite arguments to the contrary, these issues are not before Board at this time.  The Board's review of the claims file reveals that the AOJ is still taking action on the issues, as directed by the April 2015 remand.  As such, the Board will not accept jurisdiction over the matters at this time, but the matters will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.  Virtual VA contains additional VA treatment records; the remaining records are duplicative of what is contained in VBMS or irrelevant to the claim on appeal.


FINDING OF FACT

During the period prior to February 6, 2012, the Veteran's PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood, but not total social and occupational impairment.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met during the period prior to February 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

As the March 2011 rating decision granted service connection for PTSD, that claim is now substantiated.  No additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records (including VA, private and Social Security Administration (SSA) records) has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  The Veteran was afforded an appropriate VA examination in December 2010.  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.


II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 and 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the period prior to February 6, 2012, the Veteran's PTSD is evaluated as 50 percent disabling.

On his September 2010 formal claim, the Veteran reported PTSD symptoms of being angry, irritated, insomnia, feeling on guard, being noise sensitive, having drinking problems, being depressed, and having relationship problems (divorced twice).

In September 2010, the Veteran first reported to the Vet Center for treatment at the suggestion of a friend.  He reported problems sleeping, often thinking of the war he served in, and having problems not only being in closed-in places but wearing a seatbelt as it makes him feel trapped.  He was cautious when asked about seeing a psychiatrist or medical doctor.  In October 2010, the Veteran shared some of the "horrific traumas" he experienced in service to the Vet Center providers.  

At his October 2010 VA follow up visit, the Veteran reported trouble sleeping and early awakenings.  He described his mood as "not really happy," but he did not want to use pharmacological treatment because he was afraid of how he might feel and because of the stigma attached.  He reported intermittent suicidal ideation, as recent as a month prior.  He denied current suicidal or homicidal ideation or plan, due to his grandchildren and religious beliefs.  Additionally, in October 2010, the Veteran was diagnosed with a mood disorder, and assigned a GAF score of 65.  He reported he could only fall asleep in a chair.  His sleep was restless, with frequent tossing and turning, early awakenings (3:00 am), waking up with a dry mouth, and he had a weight gain of 12 pounds in the prior month.  He reported he would fall asleep in front of the TV, on the porch, and fights tiredness when driving.  The healthcare provided noted the Veteran tended to "minimize his symptoms or present them with excessive rationalization."  The Veteran continued to experience a lot of stress at work and he looked forward to not working there "in 2 years or so."  He became emotional at times when talking about his experience in Vietnam.  He denied suicidal/homicidal, intent or plan.  He was appropriately dressed, average grooming, cooperative, tearful at times.  He reported his mood was "ok" and he had a full affect range.  He had normal speech, and his thoughts were logical and goal-directed.  He did not have delusions.  His insight and judgment were fair.  He was strongly encouraged to reduce his alcohol intake as alcohol can adversely affect mood and sleep.

In a November 2010 report, a Vet Center treatment provider noted the Veteran was referred to the Vet Center because of nightmares and anger problems.  He was "successful for many years being in denial of his symptoms as he has had situations on the job where he has been angry and confrontive [sic] yet no serious actions [were] taken against him."  He has known for some time that he had an anger problem, was unable to sleep and had consistent thoughts about his combat experiences but was not aware of the seriousness of his behavior.  He was "exposed to some horrific traumas in the theatre of Vietnam, as he performed infantryman duties and involved in firefights against the enemy."  He reported recurrent distressing dreams of these events and intrusive distressing recollections of these events, including images and thoughts.  He worked to avoid thoughts, feelings and conversations associated with his traumas.  He had a restricted range of affect and had feelings of detachment from others.  He had chronic sleep disturbances and feelings of irritability.

A November 2010 VA treatment record notes that the Veteran had a mood disorder, and a GAF score of 65.  The examiner noted the Veteran's report that he "has been doing fine.  His mood has been good and he is working.  He is living with a partner and thinks it's a very good change in his life."  The Veteran was thinking of retiring the following year from his job of selling whiskey.  He reported the Trazodone was helping him sleep 7-8 hours at night.  He denied being suicidal or homicidal.  He reported consuming alcohol every day.  He denied nightmares, flashbacks, or hypervigilance.  He said his mood was "good," and his affect was full.  A December 2010 Vet Center record notes that the Veteran talked more about his war experiences and the struggle he was having dealing with people every day.  He reported being divorced twice.

A December 2010 VA PTSD examination report notes the Veteran's reported history of serving in in South Vietnam, along the Ho Chi Minh Trail, with frequent involvement in combat.  Upon discharge, he worked for a chemical company for six years; he then worked as a salesman for a liquor company.  At various times, he owned pizza stores, for a total of about ten years.  He has a daughter from his first marriage.  He was married to his first wife for 20 years; they divorced, but remained friends until her death in 2005.  His second wife divorced him after two years.  The Veteran acknowledged that his extreme work hours, his drinking, and his gambling took their toll on all his relationships.  Currently, he had a girlfriend that he lived with.  He hated his job after 34 years on the road, and wanted to quit, but did not feel safe or comfortable about it despite having good pension benefits being eligible for social security insurance.  He reported feeling suicidal at points in his life, typically when not in relationships.  He denied suicide attempt.  He said that he is irritable, often easily angered with road rage, etc.  He could not tolerate people getting too close to him, and especially having people behind him.  He had frequent clear recollections of events in Vietnam, and considerable survivor's guilt. 

On mental status evaluation, the Veteran was neatly groomed, generally pleasant and friendly, although a bit reserved.  He was oriented, and his speech was normal. His thinking was quick and clear, and his answers were relevant and logical.  He denied confusion, disorientation, or hallucinations.  His memory was intact and he was without complaint about it.  Insight and judgment seemed good.  He avoided dealing with his thoughts and memories through the years, avoiding military news and talk.  He had considerable trouble with things that reminded him of the war, such as sights and smells.  He "tried to live a normal life, immersing himself in his work and alcohol."  He felt "different, rejected and not accepted back into normal society after the war, and he had trouble establishing and maintain affectionate ties."  His sleep was brief and broken, and he was highly irritable and easily provoked.  He avoided crowds.  His mood was tense.  He cried intermittently and uncontrollably for perhaps a half hour during his discussion of events in Vietnam.  He viewed himself as "careful" around others, though not necessarily anxious.  He was depressed at the memories of those killed.  He denied any current suicidal or homicidal ideation.  He was diagnosed with PTSD, and assigned a GAF score of 55.  The examiner noted that despite his difficulties, the Veteran has managed to remain employed for 37 years and when he retires, it will be because of his age and his general dislike for the job, rather than because of his PTSD, per se.  In an addendum, the examiner noted the Veteran had chronic PTSD with marked depressive features, clearly as a result of his experiences in Vietnam.  He was also assessed with alcohol abuse, improved but continuing.

In January 2011, the Veteran's VA primary care physician noted the Veteran had a history of PTSD/Anxiety and his "symptoms included, but are not limited to, difficulty falling asleep, tearful at times when talking about his past experiences."  He was on medication and had been receiving group therapy at that time.

Records obtained from SSA show that in June 2011, the Veteran claimed to be disabled due to "PTSD, heart problems, and a back injury."  Regarding his PTSD, the Veteran reported he was angry, confrontational, had trouble sleeping, and had consistent thoughts about his combat experiences.  He denied psychosis, disorientation, hallucinations or confusion.  He endorsed feeling depressed and guilty.  He was uncomfortable in crowds, and could be irritable and easily provoked.  He was successfully employed owning a pizza store for 10 years and working in liquor sales for 37 years.  "He reported to his doctor (9/10) that when he retires, it will be due to his age and dislike of his job and not due to PTSD symptoms."  The SSA evaluator found the Veteran to be partially credible, as "careful consideration has been given to the claimant's statements regarding alleged symptoms and their effect on functioning.  The claimant's MDIs could reasonably be expected to produce the alleged symptoms, but the intensity of the symptoms and their impact on functioning are not consistent with the totality of the evidence."  Regarding his activities of daily living, he stated he was "unable to lift greater than 10 lbs." but records show he was released to resume prehospital activity/work upon discharge.  He states he is unable to walk, stand or drive due to back pain; however, there is no objective evidence (exam, imagine or MDI) of any impairment that would be related to these symptoms."  On SSA disability forms, the Veteran indicated he had mild memory loss.

In October 2011, the Veteran stated, "I have flashbacks, I have been married 2 times, I can't keep relationships.  I get angry real easy.  I have controlled rage rage.  I take pills to sleep.  I fight with my live-in girlfriend-fight fight...I think I am going CRAZY."  In a November 2011 statement, the Veteran reported he "had a hell of a time adjusting [to life after service], had failed marriages and many relationships, sleep very little, have constant bad dreams and sincerely believe my psyche warrants a higher award for PTSD."

In an October 2015 affidavit, the Veteran reported difficulties interacting with customers when he was working, to include getting into heated arguments with them over small issues.  He stated that he stopped working fulltime in June 2011.  He also stated that his two marriages ended due in part to his tendency to isolate and his unwillingness to discuss his problems with PTSD. 

In a February 2016 letter Dr. JHS, a psychologist, stated that he had reviewed the Veteran's medical records and interviewed him on the telephone.  Dr. JHS concluded that the Veteran's "post-military history is marked by much upheaval and difficulty, despite a job record that appears to suggest considerable stability.  He opined that since September 2010, the Veteran's "functioning in major life areas has been seriously compromised," as he has exhibited "serious impairments in the interpersonal, social and vocational areas."  He also opined that the Veteran's "symptoms progressively worsened when the veteran stopped working in 2011, as is often the case when veterans suffering from PTSD no longer work."  Dr. Smith noted that the Veteran was severely withdrawn from people and had persistent thoughts about hurting himself.  Additionally, Dr. JHS pointed to evidence showing that the Veteran's anger has been pervasive, as exhibited by conflicts with customers at work and heavy drinking.  He noted that the Veteran's marital history and the quality of his marriages had been "poor" due to his ready anger, irritability and mood swings, resulting in two divorces.  Moreover, the Veteran's isolation, very limited social life, and trust in others has been a "continuing area of great difficulty." Moreover, his intrusive thoughts, depression, and constant feeling of being "jumpy" and, on edge have led to disruptions in his intellectual and cognitive functioning and to memory gaps: and concentration problems.  He stated, "Therefore, it is my Opinion that the veteran should be rated at 100% disability from June 2011 to the present based on his PTSD and the related impairments which have been well documented above and extensively in the record."  The examiner assigned a GAF score of 50.  

The evidence for this period shows that while the Veteran denied suicidal ideation on all but one occasion (October 2010), he did complain of episodes of impaired impulse control (road rage as noted in December 2010) and near-continuous or depression affecting the ability to function independently, appropriately and effectively.  He drank to excess in order to adapt to stressful circumstances and to cope with his memories of Vietnam.  He had difficulty maintaining work in a structured environment, although he did for over 30 years.  Although the Veteran did not experience all of the listed symptoms for a 70 percent rating during the period prior to February 6, 2012, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfered with his daily functioning and relationships with others and caused considerable difficulty in adapting to stressful circumstances.  It supports a finding that the Veteran's overall symptoms were of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, supra.  

However, an even higher 100 percent rating is not warranted for service-connected PTSD for this period, as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran's social circle was very limited, but he had a girlfriend.  For the period at issue the Veteran was consistently noted to be alert and oriented, and he denied hallucinations and delusions.  He had no gross impairment of thought process or communication; rather the Veteran's thought processes were found to be logical and goal-directed and he had normal speech.  There was no evidence of total loss of memory; rather, the 2010 VA examiner found intact memory and the Veteran himself reported mild memory loss in SSA records.  Further, the Veteran was not a real danger to herself or others as was noted by the 2010 VA examiner.  Although the 2016 private examiner stated that the Veteran often thinks of killing himself, he noted that the current suicidal ideations were denied at the time of the exam.  Further, the Veteran denied suicidal or homicidal ideations throughout the period on appeal, and stated there were no plans at any time due to thoughts of his family and his religion.  Although he changed jobs during this time, he was able to work for periods of time.  There was never a report or finding that the Veteran was intermittently unable to conduct activities of daily living.  Overall, considering the spectrum of the Veteran's symptoms, they are not of such frequency, severity, and duration as to equate to total social and occupational impairment.  

Moreover, the GAF scores do not necessarily support a 100 percent evaluation.  The scores were 65, 55, and 50.  A score of 65 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 55 reflects more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A score of 50 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  Accordingly, these scores are contemplated by the 70 percent evaluation which is assigned for deficiencies in most areas and symptoms producing an inability to establish and maintain effective relationships.  Accordingly, a 70 percent evaluation, but no more, is warranted prior to February 6, 2012.

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as her symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has significant PTSD symptoms ranging from anger, depression, difficulty with relationships, and guilt.  Such symptoms are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434.  The regulations consider each of these symptoms and further allow for any other signs and symptoms of PTSD that may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected depression under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111. 

ORDER

An initial disability rating of 70 percent, but no higher, for PTSD prior to February 6, 2012, is granted.




____________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals





